Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 1 of 14

AO 106 (Rev. 04/10) Application for a Search Warrant

   

UNITED STATES DISTRICT COURT

for the
Western District of Oklahoma

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

an Apple iPhone, S/N C39XK2DFKPHF

OQ
fat)
&
z
9
=
=
¢
9
©
w
=
qe

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, which is incorporated by reference herein.

located in the Western District of Oklahoma , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, which is incorporated by reference herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (eheck one or more):
Mf evidence of a crime;
im contraband, fruits of crime, or other items illegally possessed;
ow property designed for use, intended for use, or used in committing a crime;

0 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 846 Drug Conspiracy
21 U.S.C. § 841(a)(1) Manufacturing, possessing, distributing and selling of controlled substances

The application is based on these facts: ;
See attached Affidavit, which is incorporated by reference herein.

mt Continued on the attached sheet.

C1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
L al

 

Applicant's signature

MICHAEL R. ADAMS, Special Agent, FBI

Printed name and title

Sworn to before me and signed in my presence.

Date: SJUS IAS C Owe ™ . a

Judge's signature \

City and state: Oklahoma City, Oklahoma BERNARD M. JONES, U.S. Magistrate Judge

Printed name and title

 
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 2 of 14

THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Michael R. Adams, Special Agent (SA) of the Federal Bureau of
Investigation (FBD, United States Department of Justice, being duly sworn,
depose and state as follows:

1. I am an investigative or law enforcement officer of the United States
within the meaning of 18 U.S.C. § 2510(7), and am empowered by law to conduct
investigations of and to make arrests for offenses as set forth in 18 U.S.C. § 2516.

2. I have been employed as a Special Agent with the FBI since March
2015. Iamcurrently assigned to the Oklahoma City Division, where I have been
involved in a wide variety of investigative matters, including numerous
investigations targeting large criminal enterprises, most of which involved the
unlawful distribution of narcotics in violation of 21 U.S.C. §§ 841(a)(1) and 846.
As part of my investigative experience, I have executed search and arrest
warrants, conducted physical surveillance, coordinated controlled purchases with
confidential sources, analyzed records documenting the purchase and sale of
illegal drugs, and spoken with informants and subjects, as well as other local and
federal law enforcement officers, regarding the manner in which drug distributors
obtain, finance, store, manufacture, transport, and distribute their illegal drugs.

Through my training and experience, I have become familiar with some of the
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 3 of 14

manners in which illegal drugs are imported, distributed, and sold, as well as the
methods used by drug dealers to disguise the source and nature of their profits.

3. I received twenty weeks of formal training at the FBI academy in
Quantico, Virginia related to law enforcement and investigation. All of my
training specific to narcotics investigation has come in the form of on-the-job-
training from experienced FBI agents and Oklahoma City Police Officers
trained in narcotics investigation.

4. I have personally participated in this investigation and am
familiar with the information contained in this Affidavit through personal
investigation, discussions with other law enforcement personnel, interviews
with witnesses, and review of reports and other related documentation.

5. The information contained in this Affidavit is submitted for the
limited purpose of establishing probable cause to secure a search warrant for
(1) a Samsung Model # SM-J327T1, IMEI: 35541'7098833863, (2) a
Samsung Model # SM-J327T1, IMEI: 357998090101266, (3) Apple
iPhone, S/N C39XK2DFKPHF, and (4) Apple iPhone, S/N
FKiSJ4KOHG7N (Subject Phones) as described further in Attachment A
(physical description), for evidence of violations of 21 U.S.C. § 841(a)(1)

(manufacturing, possessing, distributing and selling of controlled substances)
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 4 of 14

and § 846 (drug conspiracy), as described further in Attachment B
(description of items to be seized).

6. Since this Affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to
me concerning this investigation. I have set forth only the facts that I believe
are necessary to establish probable cause for the requested warrant.

BACKGROUND REGARDING CELLULAR DEVICES

7. Based upon my training and experience, I am aware that individuals
involved in trafficking illegal narcotics often use cell phones to maintain
contact with other co-conspirators, including suppliers, transporters,
distributors, and purchasers of illegal narcotics. Such cell phones and their
associated memory cards commonly contain electronically stored information
which constitutes evidence, fruits, and instrumentalities of drug trafficking
offenses including, but not limited to, the phone directory and/or contacts list,
calendar, text messages, e-mail messages, call logs, photographs, and videos.
In fact, based on my familiarity with this investigation, I know that members
of this conspiracy coordinated methamphetamine distribution using cellular
telephones. Specifically, the conspirators would make requests for drug

purchases, provide information on price, and set up places to meet for
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 5 of 14

transactions. Consequently, the cellular telephones of individuals involved in
this drug conspiracy will likely contain evidence of such illegal activity.
FACTUAL BACKGROUND

8.  Ajoint investigation being conducted by Special Agents and TFOs of
the FBI/Oklahoma City Office, the Internal Revenue Service, and the Oklahoma
City Police Department has revealed the existence of a drug trafficking
organization (DTO) run by the Irish Mob (IMG), an Oklahoma-based prison gang.
The IMG DTO is primarily run by high-ranking members inside the prison walls
of several facilities in the Oklahoma Department of Corrections (DOC). These
high-ranking members of the IMG include David Postelle (POSTELLE), Anthony
Sullivan (SULLIVAN), and Dillan Hager (HAGER), all of whom were incarcerated
in the DOC.! Nevertheless, they were operating an extensive drug conspiracy in
Oklahoma City and elsewhere by using contraband cell phones.

9. Because these high-ranking IMG members were incarcerated, their
drug trafficking necessarily relied on the cooperation of affiliated individuals or
other IMG members that are not incarcerated. These incarcerated members
used non-incarcerated individuals to carry out the day-to-day operations of their

drug operation, including the transportation, storage, buying, and selling of drugs,

 

1 These IMG members have all since been removed from the DOC on
federal drug charges.
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 6 of 14

as well as the collection of debts. In addition, the incarcerated IMG members
used the gang as the backbone for their drug-trafficking operation, often selling—
through runners—distribution quantities of methamphetamine and other drugs
to other individuals also associated with the IMG for further redistribution.

10. The success of the IMG drug-trafficking endeavor depended on this
incarcerated leadership having a reliable source of supply—one that could
consistently provide the organization with drugs for resale. During the course of
this investigation, law enforcement identified several sources of supply for the
IMG DTO, including Oscar Hernandez (HERNANDEZ). HERNANDEZ appears
to live in Mexico, and coordinated his work with the IMG in Oklahoma through
several local couriers, including Odorica Beltran (OQ BELTRAN).

11. On December 12, 2018, a federal grand jury in the Western District
of Oklahoma returned a superseding indictment charging POSTELLE,
SULLIVAN, HAGER, HERNANDEZ, O BELTRAN, and others with, inter
alia, a drug conspiracy. See United States v. Velasquez, et al., Case No. CR-
18-260-SLP (W.D. Okla.). An arrest warrant was issued based on this
superseding indictment, and a related search warrant for O BELTRAN’s
residence at 5804 NW 29th St., Apt. D, Oklahoma City, Oklahoma (O
BELTRAN’s residence), was authorized on December 17, 2018 by Magistrate

Judge Shon T. Erwin of the U.S. District Court for the Western District of
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 7 of 14

Oklahoma based on a showing of probable cause that O BELTRAN was
engaged in drug trafficking at that residence.

12. On December 18, 2018, the arrest and search warrant were
executed by members of the FBI on O BELTRAN and her residence at 5804
NW 29th St., Apt. D, Oklahoma City, Oklahoma. During the subsequent
search of the residence, each of the Subject Phones were found and seized.
All four Subject Phones were located on top of a dresser in what appeared to
be O BELTRAN’s bedroom, based on the fact that two Mexico identification
cards with O BELTRAN’s photograph on them were also found in the same
room. Other items found in O BELTRAN’s bedroom (where the Subject
Phones were located) suggested the existence of a large-scale drug trafficking
operation being run out of this residence, including approximately $41,300 in
cash proceeds accompanied by make-shift drug ledgers.

18. Law enforcement is aware of O BELTRAN using multiple cellular
telephones during this investigation, at least two of which were intercepted

over court-ordered Title III wiretaps in connection with drug deals.? For

 

2 As part of this investigation, law enforcement has obtained multiple
Title III wiretaps, including wiretaps on phones used by POSTELLE ((405)-
628-7200 (TT7)) and HAGER ((580) 216-5501 (TT5)). During the course of
this investigation, law enforcement determined that members of the IMG
frequently spoke in code. My interpretations of their conversations, which are
based on my training and experience, as well as my knowledge of the
investigation to date, are parenthetically noted throughout.

6
Case 5:19-mj-00150-BMJ Document 1 Filed 03/25/19 Page 8 of 14

example, on August 17, 2018, law enforcement monitored a drug transaction
that took place at O BELTRAN’s residence. At approximately 7:08 p.m.,
HAGER—using TT5—made a call (TT5 Ref. #7) to POSTELLE, who was using
TT7. During this call, HAGER asks POSTELLE, “Can you get a hold of “O”
(HERNANDEZ)? [. . .] I don’t have his fucking number I guess.” POSTELLE
responds, “Alright I'll call you in one second.” Approximately four minutes
later, at 7:12 p.m., POSTELLE sent two texts (TT5 Ref. #13 & 15) to HAGER
saying, “Osc77 Work +52 449 179 9882 Mobile 011 52 1 449 179 9882,” and
“Call him now.” Immediately thereafter, HAGER—using TT5—made a call
(TT5 Ref. #17) to HERNANDEZ at +52 449 179 9882, which lasted 45 seconds.
This call was not captured due to a malfunction with the wiretap; however,
following this unrecorded conversation, the following texts were exchanged
between HAGER and HERNANDEZ:

HERNANDEZ: 405-610-4176 (TT5 Ref. #19)

HERNANDEZ: _ that’s the number (TT5 Ref. #20)

HAGER: You just want me to tell her I’m O’s homie

(TT5 Ref. #21)

HERNANDEZ: Yes (TT5 Ref. #22)

HAGER: Orale (TT5 Ref. #23)
T believe that this text exchange was HERNANDEZ providing HAGER his local

courier’s (O BELTRAN) contact information to complete a drug deal. This

was confirmed a short while later when HAGER—using TT5—had the
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 9 of 14

following text exchange with O BELTRAN at (405) 610-41763 (the number
provided by HERNANDEZ) between 7:30 and 8:10 p.m.::

HAGER: Can you give me the name of the apartments
I’m going to so I can out in in GPS it let me just
time in 39th and MacArthur (TT5 Ref. #35)

O BELTRAN: The apartments are trinity ridge!(TT5 Ref.
#38)

HAGER: I’m right down the street at the el Encino (TT5
Ref. #63)

O BELTRAN: What are you driving? (TT5 Ref. #66)

O BELTRAN: _ It will be close to second dumpster! (TT5 Ref.

 

#68)
O BELTRAN: _Parak behind a black equinox'® (TT5 Ref. #69)
HAGER: Black Chevy cobalt it’s loud!” (TT5 Ref. #70)
3 An administrative subpoena served on T-Mobile indicated this phone

was subscribed to a Lamberto Irive at 5804 NW 28th St., Oklahoma City,
Oklahoma. Given the slight variation on the name of O BELTRAN’s son
(Lamberto Iribe) and O BELTRAN’s address, with the user of this phone being
a female, and with the pattern of activity described herein, I believe that O
BELTRAN is the individual on the phone. In addition, multiple phones
identified later in the investigation being used by the same female (based on
her role) were subscribed to “Odorica Beltran” (O BELTRAN).

4 The Trinity Ridge Apartments is the name of the apartment complex
where O BELTRAN’s residence is located.

5 Building 5804, where O BELTRAN’s residence is located, is the most
southeastern building in the apartment complex. In the southeast corner of
the apartment complex, directly next to building 5804, is a large dumpster.

6 O BELTRAN has been observed driving a 2010 black Chevrolet Equinox
on several occasions, including on October 1, 2018, when she was seen exiting
the vehicle and entering her residence. Furthermore, the black Chevrolet
Equinox is registered to Alma Beltran, O BELTRAN’s sister, at O
BELTRAN’s residence.

7 Aundrea Little (LITTLE), HAGER’s drug courier, drove a black
Chevrolet Cobalt bearing Oklahoma license plate EFY-628. Following
LITTLE’s arrest on August 28, 2018, after she was found to be in possession of
approximately one kilogram of HAGER’s methamphetamine, she consented to

8
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 10 of 14

O BELTRAN: Let me know wihlen you park there (TT5 Ref.

#75)
HAGER: here (TT5 Ref. #78)
HAGER: Ty (TT5 Ref. #108)
OBELTRAN: My sister'®! will give it to you (TT5 Ref. #109)
HAGER: I already got it (TT5 Ref. #110)

Based on my training and experience, as well as my familiarity with this
investigation, I believe that this text exchange was HAGER coordinating a drug
deal with O BELTRAN—a deal where O BELTRAN’s sister (A BELTRAN)
delivered drugs to HAGER’s courier, Aundrea Little (LITTLE), at the Trinity
Ridge Apartments, where O BELTRAN’s residence is located and the Subject
Phones were recovered.

14. I know, through my training and experience, that drug dealers
often switch phones in order to avoid detection from law enforcement, and that
drug dealers often have multiple phones that they use for different co-
conspirators in order to separate their drug dealing. I also know, through
training and experience, that sometimes drug dealers keep old cellular
telephones no longer in use in order to save telephone numbers of other co-

conspirators, as well as other relevant information including text messages

 

a search of this black Cobalt. Inside, law enforcement found a locked safe
containing approximately $7,866 in drug proceeds. LITTLE has also been
indicted along with HAGER and O BELTRAN in this case.

8 O BELTRAN’s sister has been identified as Alma Beltran (A BELTRAN)
through, inter alia, vehicle registrations and surveillance of other drug
deliveries. A BELTRAN has also been indicted in the same case as her sister.
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 11 of 14

and photographs. Therefore, I believe there is probable cause to believe that
the Subject Phones were used by O BELTRAN in furtherance of this drug-
trafficking conspiracy.

15. Each of the Subject Phones were seized by law enforcement on
December 18, 2018, and subsequently downloaded and a forensic copy created
on December 28, 2018. These downloads/copies have not been reviewed by
law enforcement at this time, and will not be reviewed until the issuance of the

warrant requested herein.

10
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 12 of 14

CONCLUSION

16. Based on the above information, there is probable cause to believe
that violations of 21 U.S.C. §§ 841(a)(1) and 846 have occurred, and that
evidence, fruits, and instrumentalities of these offenses are located on the
Subject Phones. Specifically, law enforcement’s investigation of O
BELTRAN revealed that she had been involved in drug trafficking and
consistently used cellular telephones to facilitate her drug trafficking.
Therefore, I respectfully request that this Court issue a search warrant for the

Subject Phones, described in Attachment A, authorizing the seizure of the
items described in Attachment B.

MuyAd)

MICHAEL R. ADAMS
Special Agent
Federal Bureau of Investigation

SUBSCRIBED AND SWORN to before me this 25*”Uay of March,

2019.

“Ok m.S

SF

BERNARD M. JONES
United States Magistrate Judge

 

11
Case 5:19-mj-00150-BMJ Document 1 Filed 03/25/19 Page 13 of 14

ATTACHMENT A
DESCRIPTION OF DEVICES TO BE SEARCHED

An Apple iPhone, S/N C39XK2DFKPHF, which is depicted below:

 
Case 5:19-mj-00150-BMJ Document1 Filed 03/25/19 Page 14 of 14

ATTACHMENT B
LIST OF ITEMS TO BE SEIZED
Electronically stored information, including, but not limited to: the
phone directory and/or contacts list, calendar, text messages, multi-media

messages, e-mail messages, call logs, photographs, and videos.
